Exhibit 10.10
AMENDMENT NO. 1 TO LEASE AGREEMENT
     THIS AMENDMENT NO. 1 TO LEASE AGREEMENT (this “Amendment”) is made as of
December 1, 2009, by and between MARYLAND ECONOMIC DEVELOPMENT CORPORATION, a
body politic and corporate and a public instrumentality of the State of Maryland
(“Landlord”) and HUMAN GENOME SCIENCES, INC., a Delaware corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant are parties to that certain Lease Agreement dated as
of December 1, 1997 (the “Facility Lease”), pursuant to which Landlord leased
the Leased Premises (as defined in the Facility Lease) to Tenant, and Tenant
leased the Leased Premises from Landlord.
     B. Landlord and Tenant have agreed to enter into this Amendment for the
purpose of amending the Facility Lease as hereinafter provided.
AGREEMENTS
     NOW, THEREFORE, for and in consideration of the terms of this Amendment and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:
     1. Capitalized Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned thereto in the Facility Lease.
     2. Deletion of References to MIDFA and MIDFA Insurance Agreement. All
references in the Facility Lease to “MIDFA” and “MIDFA Insurance Agreement” are
hereby deleted
     3. Amendments to Paragraph 2 of the Facility Lease.
     (a) The following defined terms in Paragraph 2 of the Facility Lease are
amended and restated in their entirety as follows:
          “Bank means Manufacturers and Traders Trust Company, a New York
banking corporation, its successors and assigns.”
          “Collateral Pledge Agreement means that certain Collateral Pledge
Agreement dated as of December 1, 2009, between Tenant, as Pledgor, and Bank, as
Pledgee, together with all amendments thereto and modifications thereof.”
          “Letter of Credit Agreement means that certain Amended and Restated
Letter of Credit Agreement between the Bank and Landlord dated as of December 1,
2009, as the same may from time to time be modified, amended, supplemented,
renewed or replaced.”

1



--------------------------------------------------------------------------------



 



          “Trustee means Manufacturers and Traders Trust Company, acting in its
capacity as Trustee, its successors and assigns.”
     (b) The following defined terms are hereby added to Paragraph 2 of the
Facility Lease:
          “Operative Documents means this Lease, the Bond Documents, the Credit
Facility Agreement, the Credit Facility Documents, the Collateral Pledge
Agreement, the Letter of Credit, the Letter of Credit Agreement, the Letter of
Credit Documents, the Hedge Documents, if applicable, and the Bond Deed of
Trust.”
          “Tenant Collateral means all of Tenant’s right, title and interest in
and to (i) the Leased Premises, (ii) contracts, contract rights and general
intangibles relating to the maintenance of the Improvements and/or to the
Subject Leases (as hereinafter defined) and (iii) proceeds of any of the
foregoing.
     4. Basic Rent Adjustment. Commencing on December 1, 2009 and continuing for
the remainder of the Term, subject to further adjustment as provided for in
Paragraph 7(c), Basic Rent shall be adjusted to an amount equal to $140,000 per
month.
     5. Amendment to Paragraph 6(b) of Facility Lease. The fifth paragraph of
Paragraph 6(b) of the Facility Lease is hereby amended and restated in its
entirety as follows:
     ” In addition, at the closing of such purchase option, Tenant shall (1) pay
or cause to be paid to Montgomery County, Maryland one-half of all transfer and
recordation taxes required or necessary to be paid in connection with the
transfer of the Leased Premises from Landlord to Tenant (it being the intent of
the parties that, but for Landlord’s exemption from payment of transfer and
recordation taxes, one-half of any such transfer and recordation taxes would be
attributable to Landlord), and (2) pay to Landlord, in immediately available
funds, the sum of the following:
     (A) all Basic Rent and Additional Rent through the date of the closing of
such purchase option, plus
     (B) all actual third party costs and expenses (including reasonable
attorneys fees and expenses) of the Credit Facility Provider, Landlord and the
State (excluding Landlord’s internal overhead) incurred in connection with such
purchase, including (without limitation) any costs incurred by Landlord in
connection with “unwinding” the Hedge, but deducting any benefits accruing to
Landlord in connection with “unwinding” the Hedge, plus
     (C) all brokerage fees, if any, and other costs and expenses required or
necessary to be paid in connection with the transfer of the Leased Premises from
Landlord to Tenant.

2



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in the event Montgomery County, Maryland or
any other entity denies applicability of Landlord’s exemption from such transfer
and recordation taxes and, accordingly, or for any other reason, requires
payment of Landlord’s one-half of such transfer or recordation taxes, Tenant
agrees to advance the full amount of such transfer and recordation taxes on
behalf of Landlord, reserving the right on behalf of Tenant and Landlord to
appeal such imposition, and in such case, Landlord agrees to cooperate with
Tenant in any effort by Tenant to appeal the imposition of any such transfer
and/or recordation taxes upon Landlord, provided such appeal is made at Tenant’s
sole cost and expense. Any transfer and/or recordation taxes refunded to
Landlord as a result of any such appeal shall be delivered by Landlord to
Tenant.”
     6. Amendment to Paragraph 7(c) of Facility Lease. Paragraph 7(c) of the
Facility Lease is hereby amended and restated in its entirety as follows:
     “(c) Landlord and Tenant acknowledge and agree that the Basic Rent has been
determined based upon a number of factors, which include the amount of debt
service payable by Landlord with respect to the Bonds and the State Loans and
other costs which may fluctuate from time to time. Basic Rent shall be adjusted
from time to time by Landlord and Tenant to reflect, among other things, (i) any
redemption of the Bonds prior to maturity, and (ii) the expiration of the Hedge
or any default by the Hedge Counterparty in the performance of its obligations
under the Hedge Documents. Accordingly, within thirty (30) days of each calendar
quarter-end, Landlord shall provide Tenant with a reconciliation of the amounts
and costs incurred by Landlord which have been paid by Landlord from Basic Rent
received from Tenant, together with a projection of funds needed by Landlord
over the ensuing twelve (12) months to pay timely such costs and amounts which
have customarily been paid by Landlord from Basic Rent payments; and effective
with the Basic Rent payment due sixty (60) days after the end of each
quarter-end, Basic Rent shall be adjusted upward or downward as such projections
warrant.”
     7. Amendment to Paragraph 25(g) of Facility Lease. Paragraph 25(g) of the
Facility Lease is hereby amended and restated in its entirety as follows:
     “(g) Place of Business of Tenant. Tenant’s principal place of business is
14200 Shady Grove Road, Rockville, Maryland 20850.”
     8. Amendment to Paragraph 26(a) of Facility Lease. Paragraph 26(a) of the
Facility Lease is hereby amended and restated in its entirety as follows:
     “(a) Financial Statements. Furnish or cause to be furnished to Landlord:
          (i) as soon as available but in no event more than 45 days after
filing with the Securities and Exchange Commission (the “SEC”), a copy of the
10Q Report of Tenant filed with the SEC accompanied by a certificate of the
chief financial officer of Tenant stating whether any event has occurred which
constitutes an Event of Default, or which would constitute such an Event of
Default with the giving of notice or the lapse of time or both, and, if so,
stating the facts with respect thereto; and

3



--------------------------------------------------------------------------------



 



          (ii) as soon as available but in no event more than 120 days after the
close of each fiscal year of Tenant, a copy of the 10K Report of Tenant filed
with the SEC and a copy of the annual audited financial statements relating to
Tenant prepared in accordance with GAAP, which financial statements shall
include a balance sheet of Tenant as at the end of such fiscal year and a
statement of earnings and changes in stockholder’s equity of Tenant for such
fiscal year; and
          (iii) as soon as available but in no event more than 90 days after the
close of each fiscal year of Tenant, a certificate of the chief financial
officer of Tenant stating whether any event which constitutes an Event of
Default under this Lease has occurred, or any event which would constitute such
an Event of Default with the giving of notice or the lapse of time or both has
occurred, and, if so, stating the facts with respect thereto; and
          (iv) promptly upon transmission thereof, copies of any financial
statements, proxy statements, reports and the like which Tenant sends to its
shareholders and copies of all registration statements (with exhibits); and
          (v) with reasonable promptness, such budgets, cash flow projections,
financial forecasts and other additional information, reports or statements as
Landlord or the Credit Facility Provider may from time to time reasonably
request.”
     9. Deletion of Paragraph 26(j) of the Facility Lease. Paragraph 26 of the
Facility Lease is hereby amended to delete subparagraph (j).
     10. Deletion of Paragraph 27(b) of the Facility Lease. Paragraph 27 of the
Facility Lease is hereby amended to delete subparagraph (b).
     11. Addition of Paragraphs 36 and 37 to Facility Lease. The Facility Lease
is hereby amended to add the following new Paragraphs 36 and 37:
     “36. Nature of Transaction. With respect to the Leased Premises, it is the
intent of Tenant and the Credit Facility Provider that, for federal, state and
local tax purposes and for bankruptcy, commercial and regulatory law and all
other purposes, this Lease and the transactions contemplated by the Operative
Documents shall be treated as the repayment and security provisions of a loan by
Landlord and the Credit Facility Provider to Tenant, that Tenant shall be
treated as the legal and beneficial owner entitled to any and all benefits of
ownership of such Leased Premises and that all payments of Basic Rent during the
Term shall be treated as payments of interest and, if applicable, principal.

4



--------------------------------------------------------------------------------



 



     37. Grant of Lien and Future Assurances.
          (a) Intent of the Parties. It is the intent of the parties hereto that
this Lease grants a security interest and deed of trust lien, as the case may
be, on the Leased Premises and the other Tenant Collateral to and for the
benefit of Landlord (for the benefit of Landlord and the Credit Facility
Provider) to secure Tenant’s performance under and payment of all amounts under
this Lease and the other Operative Documents.
          (b) Transactions to be Regarded as Loans. Specifically, without
limiting the generality of Paragraph 36, Landlord and Tenant intend and agree
that in the event of any insolvency or receivership proceedings or a petition
under the United States bankruptcy laws or any other applicable insolvency laws
or statute of the United States of America or any State or Commonwealth thereof
affecting Tenant, Landlord, the Credit Facility Provider or any collection
actions, the transactions evidenced by the Operative Documents shall be regarded
as loans made by Landlord and the Credit Facility Provider as unrelated third
party lenders to or for the benefit of Tenant secured by the Leased Premises and
the other Tenant Collateral.
          (c) Mortgage Lien. Specifically, without limiting the generality of
Paragraph 36, Tenant has mortgaged, granted, bargained, sold, conveyed and
confirmed, and does hereby mortgage, grant, bargain, sell, convey and confirm, a
lien on the Leased Premises and the other Tenant Collateral to secure to
Landlord (for the benefit of Landlord and the Credit Facility Provider) (i) all
amounts advanced by Landlord and the Credit Facility Provider pursuant to the
terms of the Operative Documents, together with interest thereon, and all other
amounts payable under the Operative Documents in connection therewith and
(ii) all other obligations of Tenant under the Operative Documents, effective on
the date hereof.
          (d) Security Agreement. Specifically, but without limiting the
generality of Paragraph 36, Landlord and Tenant further intend and agree that,
for the purpose of securing the payment of the above-described amounts and to
further secure all other obligations of Tenant under the Operative Documents,
(i) this Lease shall also be deemed to be a security agreement and financing
statement within the meaning of Article 9 of the Maryland Uniform Commercial
Code (it being understood that Tenant hereby conveys and warrants and grants a
security interest in the Leased Premises and the other Tenant Collateral to
Landlord (for the benefit of Landlord and the Credit Facility Provider) to
secure all amounts advanced by Landlord and the Credit Facility Provider
pursuant to the terms of the Operative Documents, together with interest
thereon, and all other amounts payable under the Operative Documents and all
other obligations of Tenant under the Operative Documents); (ii) the possession
by Landlord or any of its agents of notes and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” for purposes of perfecting the
security interest pursuant to Section 9-313 of the Maryland Uniform Commercial
Code; and (iii) notifications to Persons holding such property, and
acknowledgments, receipts or confirmations from financial intermediaries,
bankers or agents (as applicable) of Tenant shall be deemed to have been given
for the purpose of perfecting such security interest under any Law. Landlord and
Tenant shall, to the extent consistent with this Lease, take such actions and
execute, deliver, file and record such other documents, financing statements and
mortgages as may be necessary to ensure that, if the Lease was deemed to create
a security interest in the Leased Premises and the other Tenant Collateral in
accordance with this

5



--------------------------------------------------------------------------------



 



Paragraph 37, such security interest would be deemed to be a first priority
perfected security interest (subject only to the Deeds of Trust) and will be
maintained as such throughout the Term.
          (e) Deed of Trust. Specifically, but without limiting the foregoing or
the generality of Paragraph 36, Tenant hereby grants, bargains, sells, warrants,
conveys, aliens, remises, releases, assigns, sets over and confirms to Sean V.
Timms and Arthur L. Perraud (collectively, the “Deed of Trust Trustees”) all of
Tenant’s right, title, and interest in and to the following (collectively, the
“Mortgaged Property”): (i) the Leased Premises and all appurtenances relating
thereto and all proceeds, both cash and noncash thereof; (ii) all easements,
rights-of-way, strips and gores of land, vaults, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights, minerals, flowers,
shrubs, crops, trees, timber and other emblements, and all estates, rights,
titles, interests, tenements, hereditaments and appurtenances, reversions and
remainders whatsoever, in any way belonging, relating or appertaining to the
Leased Premises or any part thereof, whether now owned or hereafter acquired by
Tenant; (iii) all right, title and interest of Tenant in any and all leases,
rental agreements and arrangements of any sort now or hereafter affecting the
Leased Premises or any portion thereof and providing for or resulting in the
payment of money to Tenant for the use of the Leased Premises or any portion
thereof, irrespective of whether such leases, rental agreements and arrangements
be oral or written, and including any and all extensions, renewals and
modifications thereof (the “Subject Leases”) and guaranties of the performance
or obligations of any lessees thereunder, together with all income, rents,
issues, profits and revenues from the Subject Leases (including all lessee
security deposits and all other lessee deposits, whether held by Tenant or in a
trust account, and all other deposits and escrow funds relating to any Subject
Leases), and all the estate, right, title, interest, property, possession, claim
and demand whatsoever at law, as well as in equity, of Tenant of, in and to the
same; provided, however, that although this Lease contains (and it is hereby
agreed that this Lease contains) a present, current, unconditional and absolute
assignment of all of said income, rents, issues, profits and revenues, Tenant
shall collect and apply such rental payments and revenues as provided in this
Lease and the other Operative Documents; (iv) all right, title and interest of
Tenant in, to and under all franchise agreements, management contracts,
consents, authorizations, certificates and other rights of every kind and
character of any of the Leased Premises, to the extent the same are
transferable, service contracts, utility contracts, leases of equipment, and all
other contracts, licenses and permits now or hereafter affecting the Leased
Premises or any part thereof and all guaranties and warranties with respect to
any of the foregoing (the “Subject Contracts”); (v) all right, title and
interest of Tenant in any insurance policies or binders now or hereafter
relating to the Leased Premises, including any unearned premiums thereon, as
further provided in this Lease; (vi) all right, title and interest of Tenant in
any and all awards, payments, proceeds and the right to receive the same, either
before or after any foreclosure hereunder, as a result of any temporary or
permanent injury or damage to, taking of or decrease in the value of the Leased
Premises by reason of casualty, condemnation or otherwise as further provided in
this Lease; (vii) all right, title and interest of Tenant in all utility, escrow
and all other deposits (and all letters of credit, certificates of deposit,
negotiable instruments and other rights and evidence of rights to cash) now or
hereafter relating to the Leased Premises or the purchase, construction or
operation thereof; (viii) all claims and causes of action arising from or
otherwise related to any of the foregoing, and all rights and judgments related
to any legal actions in connection with such claims or causes of action;
(ix) all Alterations, extensions, additions, improvements, betterments, renewals
and replacements,

6



--------------------------------------------------------------------------------



 



substitutions, or proceeds of any of the foregoing acquired with proceeds of any
of the property described hereinabove; all of which foregoing items are hereby
declared and shall be deemed to be a portion of the security for the
indebtedness and obligations herein described, a portion of the above described
collateral being located upon the Land; and (x) all of the other Tenant
Collateral, IN TRUST, HOWEVER, WITH POWER OF SALE, to secure (i) all amounts
advanced by Landlord and the Credit Facility Provider pursuant to the terms of
the Operative Documents, together with interest thereon, and all other amounts
payable under the Operative Documents in connection therewith and (ii) all other
obligations of Tenant under the Operative Documents, effective on the date
hereof.
          (f) Power of Sale Remedies. Without limiting any other remedies set
forth herein, in the event that a court of competent jurisdiction rules that
this Lease constitutes a deed of trust or other secured financing with respect
to the Leased Premises as is the intent of the parties pursuant to this
Paragraph 37, then Landlord and Tenant agree that, upon the occurrence and
during the continuance of any Event of Default, the Deed of Trust Trustees may,
and are hereby irrevocably empowered to, with or without entry, and to the
extent permitted by applicable law, sell or cause the sale of the Leased
Premises or any part or parts thereof at one or more public auctions as an
entirety or in parcels as Landlord may elect free from any equity of redemption
for cash, on credit, or for other property, for immediate or future delivery,
and on such terms as the Deed of Trust Trustees shall deem advantageous and
proper, such sale or sales to be made in such manner and upon such notice and
advertisement as may be required by applicable law, or in the absence of any
such requirements, as Landlord may deem appropriate, and to make conveyance to
the purchase or purchasers. Notwithstanding the foregoing, upon the occurrence
of an Event of Default, Landlord may, at its option, proceed to foreclose on the
Leased Premises by judicial foreclosure.
Waiver. Tenant Acknowledges and agrees that if it defaults, a non-judicial
foreclosure sale of the Leased Premises, if permitted by law, may be conducted
without a hearing of any kind and without notice beyond the publication and
posting of the notice of sale as required by law. tenant hereby waives to the
extent permitted by law any rights it may have to any such hearing and notice.
          (g) UCC Remedies. In addition to any other remedies granted in this
Lease to Landlord (including specifically, but not limited to, the right to
proceed against the Leased Premises in accordance with the rights and remedies
in respect to those portions of the Leased Premises which are real property
pursuant to Section 9-604(a) of the Maryland Uniform Commercial Code), Landlord
may proceed under the Maryland Uniform Commercial Code as to all or any part of
the personal property (tangible or intangible) and fixtures included with the
Leased Premises (such portion of the Leased Premises being referred to herein as
the “Personalty”) and shall have and may exercise with respect to the Personalty
all the rights, remedies, and powers of a secured party under the Maryland
Uniform Commercial Code, including, without limitation, the right and power to
sell, at one or more public or private sales, or otherwise dispose of, lease, or
utilize the Personalty and any part or parts thereof in any manner authorized or
permitted under the Maryland Uniform Commercial Code after default by a debtor,
and to apply the proceeds thereof toward payment of any costs and expenses and
attorney’s fees and legal expenses thereby incurred by Landlord, and toward
payment of the indebtedness hereby secured in such order or manner as provided
herein. Any requirement of the

7



--------------------------------------------------------------------------------



 



Maryland Uniform Commercial Code for reasonable notification shall be met by
mailing written notice to Tenant at its address set forth in Exhibit E hereto at
least ten (10) days prior to the sale or other event for which such notice is
required.
          (h) Judicial Remedies. Landlord may proceed to protect and enforce its
rights by a suit or suits in equity or at law, or for the specific performance
of any covenant or agreement contained herein or in the Operative Documents, or
in aid of the execution of any power herein or therein granted, or for the
foreclosure of the mortgage lien created by this Lease, or for the enforcement
of any other appropriate legal or equitable remedy and in aid thereof Tenant
hereby assents to the passage of a decree by the equity court having
jurisdiction. Upon the bringing of any suit to foreclose the mortgage lien
created by this Lease or to enforce any other remedy available hereunder,
Landlord shall be entitled as a matter of right, without notice and without
giving bond to Tenant or anyone claiming under, by or through it, and without
regard to the solvency or insolvency of Tenant or the then value of the
premises, to have a receiver appointed of all the Leased Premises and of the
earnings, income, rents, issues, profits and proceeds thereof, with such power
as the court making such appointment shall confer, and Tenant does hereby
irrevocably consent to such appointment.
          (i) Acceleration of Payments under the Letter of Credit Agreement and
Other Operative Documents. In case of any sale of the Leased Premises, or of any
part thereof, pursuant to any judgment or decree of any court or otherwise in
connection with the enforcement of any of the terms of this Lease, all
outstanding amounts due and owing under the Letter of Credit Agreement and the
other Operative Documents, if not previously due, and the interest accrued
thereon, if any, shall at once become and be immediately due and payable; also
in the case of any such sale, Landlord may bid and become the purchaser, and the
purchaser or purchasers, for the purpose of making settlement for or payment of
the purchase price, shall be entitled to turn in and use all outstanding amounts
due and owing under the Letter of Credit Agreement and the other Operative
Documents, and any claims for interest due and unpaid thereon, in order that
there may be credited as paid on the purchase price the sum apportion able and
applicable to all outstanding amounts due and owing under the Letter of Credit
Agreement and the other Operative Documents, including principal and interest
thereon, out of the net proceeds of such sale after allowing for the proportion
of the total purchase price required to be paid in actual cash. If at any
foreclosure proceeding the Leased Premises shall be sold for a sum less than the
total amount of indebtedness for which judgment is therein given, the judgment
creditor shall be entitled to the entry of a deficiency decree against Tenant
and against the property of Tenant for the amount of such deficiency.
          (j) Attorney-in-Fact. Tenant hereby irrevocably appoints Landlord as
Tenant’s attorney-in-fact, with full authority in the place and stead of Tenant
and in the name of Tenant or otherwise, from time to time in Landlord’s
discretion, to execute any instrument which Landlord may deem necessary or
advisable to accomplish the purposes of this Lease (subject to any limitations
set forth in the Operative Documents), and to take any action (including any
action that Tenant is entitled to take), including, without limitation:
     (i) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for money due and to become due under or in connection
with all or any portion of the Leased Premises and the other Tenant Collateral;

8



--------------------------------------------------------------------------------



 



     (ii) to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with the foregoing clause (a);
     (iii) to file any claim or take any action or institute any proceedings
which Landlord may deem to be necessary or advisable for the collection thereof
or to enforce compliance with the terms and conditions of this Lease; and
     (iv) to perform any affirmative obligations of Tenant hereunder, including
the execution of mortgages, financing statements and other documents.
     Tenant hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this subparagraph (j) is irrevocable and coupled with an
interest. Notwithstanding anything contained herein to the contrary, the rights
and powers presently granted Landlord by this subparagraph (j) may be exercised
by Landlord only upon the occurrence and during the continuance of an Event of
Default.”
     12. Amendments to Exhibit E of the Facility Lease. Exhibit E to the
Facility Lease is hereby amended to change the addresses for Landlord, Tenant
and the Bank as follows:

         
 
  “If to Landlord:      
 
 
Notices:
  Maryland Economic Development Corporation
 
      100 N. Charles Street, Suite 630
 
      Baltimore, Maryland 21201
 
      Attention: Executive Director  
 
      with a copy to:
 
       
 
      Teri M. Guarnaccia, Esquire
 
      Ballard Spahr LLP
 
      300 East Lombard Street, 18th Floor
 
      Baltimore, Maryland 21202  
 
 
Payments:
  Basic Rent
 
       
 
      By Mail:
 
       
 
      MEDCO
 
      100 N. Charles Street, Suite 630
 
      Baltimore, Maryland 21201
 
      Attention: Executive Director
 
       
 
  If to Tenant:    
 
       

 
Notices:
  Human Genome Sciences, Inc.
14200 Shady Grove Road

9



--------------------------------------------------------------------------------



 



         
 
      Rockville, Maryland 20850
 
      Attention:       James H. Davis, Executive Vice
President, General Counsel and Secretary
 
       
 
  If to Bank:    
 
       
 
 
Notices:
  If by mail:
 
       
 
      Manufacturers and Traders Trust Company
 
      1 Research Court, Suite 400
 
      Rockville, Maryland 20850
 
      Attention: Arthur L. Perraud
 
       
 
      Manufacturers and Traders Trust Company
 
      25 South Charles Street, 11th Floor
 
      Baltimore, Maryland 21201
 
      Attention: Letter of Credit Department
 
       
 
      Otherwise:
 
       
 
      Manufacturers and Traders Trust Company
 
      1 Research Court, Suite 400
 
      Rockville, Maryland 20850
 
      Attention: Arthur L. Perraud
 
       
 
      Manufacturers and Traders Trust Company
 
      25 South Charles Street, 11th Floor
 
      Baltimore, Maryland 21201
 
      Attention: Letter of Credit Department
 
       
 
      with a copy to:
 
       
 
      Nancy R. Little, Esquire
 
      McGuireWoods LLP
 
      One James Center
 
      901 East Cary Street
 
      Richmond, Virginia 23219
 
       
 
  If to State:    
 
       
 
 
Notices:
  Department of Business and Economic Development
 
      217 East Redwood Street, 22nd Floor
 
      Baltimore, Maryland 21202
 
      Attention:       Director of Community Financing Group Programs”

10



--------------------------------------------------------------------------------



 



     13. No Default or Event of Default. Tenant represents and warrants to
Landlord that, as of the date hereof, no Default or Event of Default has
occurred and is continuing, or will occur as a result of, or after giving effect
to, this Amendment.
     14. Ratification of Facility Lease. Except as expressly amended by this
Amendment, the Facility Lease is hereby ratified and reaffirmed and shall
continue in full force and effect.
     15. Applicable Law. This Amendment shall be governed by the laws of the
State of Maryland.
     16. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original for all purposes, and
all counterparts shall together constitute one and the same instrument.
     17. Joinder by Bank, State and MIDFA. Pursuant to Paragraph 31 of the
Facility Lease, the Bank, the State and MIDFA join herein for the sole purpose
of consenting to this Amendment.
[SIGNATURE PAGES ATTACHED]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
signed on their behalf, under seal, by their respective signatories thereunto
duly organized as of the date first above written.

            LANDLORD:

MARYLAND ECONOMIC DEVELOPMENT CORPORATION
      By:   /s/ Robert C. Brennan       Name:   Robert C. Brennan       Title:  
Executive Director       TENANT:

HUMAN GENOME SCIENCES, INC.
      By:   /s/ H. Thomas Watkins       Name:   H. Thomas Watkins       Title:  
President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



JOINDER
     Pursuant to Paragraph 31 of the Facility Lease, the Bank, the State and
MIDFA are joining in this Amendment for the sole purpose of evidencing their
consent hereto.

            BANK:

MANUFACTURERS AND TRADERS TRUST COMPANY
      By:   /s/ Arthur L. Perraud       Name:   Arthur L. Perraud       Title:  
Vice President       STATE:

MARYLAND DEPARTMENT OF BUSINESS AND ECONOMIC
DEVELOPMENT
      By:   /s/ James L. Henry       Name:   James L. Henry       Title:  
Program Director, Office of Finance Programs       MIDFA:

MARYLAND INDUSTRIAL DEVELOPMENT FINANCING AUTHORITY
      By:   /s/ D. Gregory Cole       Name:   D. Gregory Cole       Title:  
Executive Director    

 